Citation Nr: 0423346	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  00-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bronchitis with a history of bronchiectasis.  

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel




INTRODUCTION

The veteran had active military service from January 1957 to 
January 1959.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  A February 2000 
rating decision continued a 10 percent rating for bronchitis 
with a history of bronchiectasis, and an April 2002 rating 
decision denied entitlement to TDIU.  

Although an August 2000 rating decision increased the rating 
for bronchitis with a history of bronchiectasis to 30 percent 
from April 1999, the claim for a rating in excess of 
30 percent remains before the Board because the veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The RO scheduled March 2000, October 2001, February 2002, 
August 2003, December 2003, and May 2004 VA respiratory 
examinations for the veteran because entitlement to a higher 
rating for bronchitis with a history of bronchiectasis could 
not be established without a current VA respiratory 
examination and medical opinion.  

2.  Good cause has not been shown for the veteran's failure 
to report for the scheduled March 2000, October 2001, 
February 2002, August 2003, December 2003, and May 2004 VA 
respiratory examinations.  

3.  Service connection has been in effect for bronchitis with 
a history of bronchiectasis evaluated as 10 percent disabling 
prior to April 8, 1999 and 30 percent disabling from April 8, 
1999.  This is the only service-connected disorder.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bronchitis with a history of bronchiectasis are not met.  
38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6600 (2003).  

2.  The criteria for TDIU due to the veteran's service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.655, 
4.15, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran failed to report for VA respiratory examinations 
in March 2000, October 2001, February 2002, August 2003, 
December 2003, and May 2004.  The veteran and his 
representative filed numerous, voluminous lay statements with 
the RO, and the veteran's January 2003 substantive appeal 
declined the opportunity for a hearing before the Board.  

The RO's March 2001 letter, the August 2000 and September 
2002 statements of the case, and the June 2002, January 2004, 
and May 2004 supplemental statements of the case informed the 
veteran of the applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claims, and 
which party was responsible for obtaining the evidence.  In 
these documents, the VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity, that it was his 
responsibility to provide the evidence in his possession that 
pertained to the claims, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claims.  

The RO's March 2001 notice letter technically informed the 
veteran that he had 60 days in which to respond, but in the 
three years and five months since March 2001, the veteran has 
presented additional medical records and lay statements that 
will be considered in this appeal.  It is obvious that the 
veteran understood that evidence presented more than 60 days 
after the March 2001 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  



Entitlement to a rating in excess of 30 percent for
bronchitis with a history of bronchiectasis

The February 2000 rating decision continued the 10 percent 
rating for bronchitis with a history of bronchiectasis, and 
the veteran perfected a timely appeal.  The August 2000 
rating decision increased the rating to 30 percent.  

For the veteran to prevail in his claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The RO scheduled March 2000, October 2001, February 2002, 
August 2003, December 2003, and May 2004 VA respiratory 
examinations for the veteran because entitlement to a higher 
rating for the service-connected bronchitis with a history of 
bronchiectasis could not be established without a current VA 
respiratory examination and medical opinion.  See 38 U.S.C.A. 
§ 5103A (West 2002).  

Unfortunately, VA clinic notes confirm that the veteran 
failed to report for the scheduled March 2000, October 2001, 
February 2002, August 2003, December 2003, and May 2004 VA 
examinations.  Review of the claims folder also confirms that 
the veteran and his representative provided no good cause for 
his failure to report, and neither made a timely request for 
a rescheduled examination.  See 38 C.F.R. § 3.655(a).  The 
veteran's only excuse was that he could not get a ride to the 
examinations.  He refused to take a bus, a taxi, or a rental 
car, and he refused to ask a friend for a ride.  The veteran 
never explained how he was able to get to the store for 
groceries and medicine but could not get to VA examinations.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  

Without the needed data from the missed March 2000, October 
2001, February 2002, August 2003, December 2003, and May 2004 
VA respiratory examinations, the evidence of record does not 
support a higher rating.  The evidence does not show the 
Forced Expiratory Volume in one second of less than 56 
percent predicted; or, Forced Expiratory Volume in one second 
to Forced Vital Capacity of less than 56 percent; or, 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method less than 56 percent predicted; or, 
maximum oxygen consumption equal to or less than 15 to 20 
milligrams/kilograms/minute; or, cor pulmonale; or, right 
ventricular hypertrophy; or, pulmonary hypertension; or, 
episode(s) of acute respiratory failure; or, requirement of 
outpatient oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6600.  At an April 2000 private respiratory examination, 
Forced Expiratory Volume in one second was 58 percent 
predicted.  

Therefore, the claim of entitlement to a rating in excess of 
30 percent for bronchitis with a history of bronchiectasis 
must be denied.  When a claimant, without good cause, fails 
to report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.  


Entitlement to TDIU

The Board will first consider whether TDIU can be established 
on a schedular basis.  TDIU may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities provided that, when there is 
one service-connected disability, it shall be ratable at 
60 percent or more.  See 38 C.F.R. §§ 3.340(a)(1), 4.15, 
4.16(a).  

Service connection has been in effect for one disability for 
the entire time since the veteran filed his first application 
for TDIU.  Bronchitis with a history of bronchiectasis was 
evaluated as 10 percent disabling prior to April 8, 1999 and 
has been evaluated as 30 percent disabling from April 8, 
1999.  Unfortunately, the 10 percent rating prior to April 8, 
1999 and the 30 percent rating from April 8, 1999 do not meet 
the minimum 60 percent rating required for consideration of 
assignment of TDIU under the percentage standards for one 
service-connected disability.  38 C.F.R. § 4.16(a).  
Therefore, TDIU on a schedular basis cannot be established.  

Since 1986, the veteran has not worked at substantially 
gainful employment, which is defined as employment ordinarily 
followed by the non-disabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  VA Adjudication Manual, M21-1, 
Paragraph 50.55(8).  This definition suggests that a veteran 
should earn a living wage from substantially gainful 
employment.  Beatty v. Brown, 6 Vet. App. 532, 538 (1994).  
It follows, then, that the ability to work only a few hours a 
day or only sporadically would not be considered 
substantially gainful employment.  South v. Derwinski, 3 Vet. 
App. 121, 124 (1992).  Marginal employment exists when a 
veteran is working but earns an annual income that falls 
below the poverty threshold for one person, as established by 
the U.S. Department of Commerce, Bureau of the Census.  
38 C.F.R. § 4.16(a).  

The Board will consider whether TDIU is warranted on an 
extraschedular basis because the veteran was unemployed or 
worked at marginal employment and earned annual income below 
the poverty threshold from 1986.  When the percentage 
standards set forth in 38 C.F.R. § 4.16(a) are not met, which 
is the case here, the Board may consider whether TDIU can be 
established on an extraschedular basis.  To accord justice to 
the exceptional case where schedular evaluations are 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  When the percentage standards set forth in 
38 C.F.R. § 4.16(a) are not met, the rating board should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities.  
The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b).  

The veteran contends, and his April 2001 statement lists that 
he earned $2,931 in 1986, $3,075 in 1987, $2,769 in 1988, 
$1,484 in 1989, $2,991 in 1990, $2,927 in 1991, $2,263 in 
1992, $1,095 in 1993, $804 in 1994, $1,680 in 1995, $1,835 in 
1996, and $0 every year since 1997.  According to the Bureau 
of the Census, the poverty threshold for one person under 65 
years old was $5,701 in 1986, $5,909 in 1987, $6,155 in 1988, 
$6,451 in 1989, $6,800 in 1990, $6,932 in 1991, $7,143 in 
1992, $7,363 in 1993, $7,547 in 1994, $7,763 in 1995, $7,995 
in 1996, $8,183 in 1997, $8,316 in 1998, and $8,501 in 1999, 
and the poverty threshold for one person over 65 years and 
older was $8,259 in 2000, $8,494 in 2001, $8,628 in 2002, and 
$8,825 in 2003.  The record clearly shows that the veteran 
had no more than marginal employment from 1986 because his 
annual income fell below the poverty threshold for his age 
group for every year.  By technical definition, the veteran 
has not been actually engaged in substantially gainful 
employment.  

Although the veteran's income has been low for many years, 
his case does not present such an exceptional or unusual 
disability picture with such related factors as frequent 
periods of hospitalization or marked interference with 
employment as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  The 
veteran has not been hospitalized for treatment of his 
service-connected bronchitis, and he has been capable of 
performing the physical and mental acts required for 
substantially gainful employment.  The sole fact that the 
veteran has been unemployed or having difficulty in obtaining 
employment is not enough because the combined ratings are, in 
themselves, recognition that the service-connected disability 
makes it difficult to obtain and keep employment.  The 
question is not whether the veteran is actually employed.  
The question is whether he is capable of performing the 
physical and mental acts required by employment.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1991).  

The veteran is presumed able to perform substantially gainful 
employment because the evidence does not include the needed 
data from the missed March 2000, October 2001, February 2002, 
August 2003, December 2003, and May 2004 VA respiratory 
examinations to show otherwise.  The evidence does not show 
the Forced Expiratory Volume in one second of less than 56 
percent predicted; or, Forced Expiratory Volume in one second 
to Forced Vital Capacity of less than 56 percent; or, 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method less than 56 percent predicted; or, 
maximum oxygen consumption equal to or less than 15 to 20 
milligrams/kilograms/minute; or, cor pulmonale; or, right 
ventricular hypertrophy; or, pulmonary hypertension; or, 
episode(s) of acute respiratory failure; or, requirement of 
outpatient oxygen therapy, which would have justified finding 
the veteran incapable of physically performing employment.  
In other words, the veteran has presented no evidence to set 
his circumstances apart from that of other veterans with the 
same 10 percent and 30 percent combined ratings.  38 C.F.R. 
§ 3.341(a); Van Hoose, 4 Vet. App. at 363.  

Because the veteran's service-connected disability has not 
precluded substantially gainful employment, referral for 
consideration of TDIU on an extraschedular basis is not 
warranted.  The evidence is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).  




ORDER

Entitlement to a rating in excess of 30 percent for 
bronchitis with a history of bronchiectasis is denied.  

Entitlement to TDIU is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



